          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

RAY ADAMS                                                    PLAINTIFF

v.                     No. 3:20-cv-40-DPM

BRYAN MILLER
and KAREN MILLER                                     DEFENDANTS

                          JUDGMENT
     Adams' s complaint is dismissed without prejudice for lack of
subject matter jurisdiction. Any proposed amended complaint is due
by 31 March 2020.


                                       ~ Y l ~__±_.
                                              ,
                                   D.P. Marshall Jr.
                                   United States District Judge

                                       3 NlM Ch ;t O;;.. 0
